Citation Nr: 1101952	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-41 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for a respiratory disorder 
manifested by breathing problems, to include as a result of 
in-service exposure to asbestos.  

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to service connection for residuals of frostbite.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from April 1951 to April 1954.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a July 2008 rating decision by the above-referenced 
Department of Veterans Affairs (VA) Regional Office (RO).  He was 
awarded the Combat Infantry Badge (CIB).

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are 
unavailable.

2.  The Veteran's bilateral tinnitus is reasonably shown to have 
had its origins during his active duty.

3.  The Veteran is not shown to have a diagnosis of an asbestos-
related disease or disorder; nor does the competent and credible 
evidence attribute a respiratory disorder, including asthma, to 
service, to include asbestos exposure.

4.  The preponderance of the competent and credible evidence of 
record does not show that the Veteran's skin cancer is related to 
a disease or injury in service.

5.  The preponderance of the competent and credible evidence of 
record does not show that the Veteran was diagnosed with 
residuals of frostbite at any time during the pendency of the 
appeal.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, bilateral 
tinnitus was incurred during his military service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).

2.  A chronic respiratory disorder, including asthma, was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  Skin cancer was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  Residuals of frostbite were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regard to the bilateral tinnitus claim, and as will be 
discussed in further detail in the following decision, the Board 
finds that the competent and probative evidence of record 
supports the grant of service connection for this disorder.  
Thus, the Board is granting in full this aspect of the Veteran's 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.

With regard to the remaining issues on appeal, in letters dated 
in October 2007, December 2007, and May 2008, the RO informed the 
Veteran of the information and evidence necessary to substantiate 
these issues, the division in responsibilities of fulfilling 
these duties, and the effect of this duty upon his claims.  In 
addition, the October 2007 letter informed him of how disability 
ratings and effective dates are assigned, if service connection 
were to be granted.  See Dingess v. Nicholson, supra.  Moreover, 
the Veteran has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such notice 
does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); See also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  

The VA has also satisfied its duty to assist the Veteran in the 
development of his claims.  Relevant in-service and post-service 
treatment reports are of record.  Review of the record reveals 
the Veteran has been in receipt of Social Security Administration 
(SSA) disability benefits since 1997 (when the Veteran reached 
the age of 65 years).  While the RO did not obtain the associated 
records, additional development to do so in this case is 
unnecessary since those documents are not relevant to the claims 
currently being adjudicated.  See Golz v. Shinseki, 590 F.3d 1317 
(Fed. Cir. 2010) (holding that VA had no duty to request a 
Veteran's Social Security Administration (SSA) records when there 
was no specific allegation that the evidence, reports, or 
evaluations in conjunction with the SSA decision are relevant to 
the current claim and the SSA decision found in the record also 
does not identify testimony, documents, and/or medical reports 
relating to the Veteran's claim).  In this case the overall 
evidence suggests that the Veteran's receipt of SSA benefits is 
based on age and/or retirement, as opposed to disability.  Thus, 
no useful purpose would be gained in further delaying a decision 
in this case by requesting SSA records in this instance.  

Although VA examinations were not scheduled to obtain medical 
opinions, the Board finds that it is not necessary.  Under the 
VCAA, VA is obliged to provide an examination when the veteran 
presents a claim for service connection and meets the threshold 
requirements that there was an event, injury, or disease in 
service; there is evidence of current disability or recurrent 
symptoms; and the evidence of record indicates that the claimed 
disability or symptoms may be associated with service.  
38 U.S.C.A. § 5103A(d) 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  Indeed, as discussed below, there is 
no medical evidence of record that suggests a nexus between the 
Veteran's asthma or skin cancer and his military service; nor has 
he provided credible evidence of continuity of symptomatology 
since separation from service.  He also failed to submit or 
identify any medical evidence showing a current diagnosis of, or 
treatment for residuals of frostbite.  Accordingly, an 
examination is not required here, even under the low threshold of 
McLendon.  

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claim under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, 
supra.  

II.  Law and Analysis

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran's STRs are not available for review, 
despite the RO's attempt to obtain them.  Certification of their 
unavailability was received from the National Personnel Records 
Center (NPRC) in December 2007.  Accordingly, the Board has a 
heightened duty to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board notes that case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to assist 
the claimant in developing the claim, and to explain its decision 
when the Veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law 
does not lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  While it is unfortunate that the STRs are unavailable, 
the appeal must be decided upon the evidence of record.  

A.  Tinnitus

The Veteran contends that his tinnitus is directly related to 
excessive noise exposure during service.  On his application 
form, he reported the onset of tinnitus was in 1954.  

There is no controversy in this case as to whether the Veteran 
was exposed to noise trauma in service.  His DD 214 indicates 
that he received the CIB.  Therefore, his account of his exposure 
is credible and entirely consistent with the circumstances of his 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2010).  As a combat veteran, he is entitled to have his 
statements accepted and so the Board concedes exposure to noise 
in service.  Indeed, in this regard, the Board notes that the RO 
also conceded in-service noise exposure in its July 2008 grant of 
service connection for hearing loss based on such exposure.  

As noted previously herein, the STRs are not of record, despite 
attempts by the RO to obtain them.  In the absence of STRs, there 
is no evidence to show that the Veteran had tinnitus during 
service.  Also, the medical evidence of record has demonstrated 
no continuity of symptomatology since 1954.  In fact, there are 
no pertinent clinical records associated with the claims file 
until a 2005 VA audiology report, 50 years later.  

In June 2008, the Veteran was referred for a VA examination.  His 
audiological history included combat noise during service and 
post-service occupational noise exposure with the use of hearing 
protection.  He complained of constant bilateral tinnitus that 
had its onset 3-5 years prior.  The examiner concluded that it 
was at least as likely as not that the Veteran's hearing loss was 
secondary to military noise exposure.  In reaching this 
conclusion, the examiner acknowledged that the reports of noise 
exposure in the military could not be ruled out as contributing 
to the Veteran's hearing loss.  The examiner then concluded that, 
because tinnitus was only reported as occurring within the last 
3-5 year, and not in service, it was less likely as not related 
to his military service.  

In determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although tinnitus 
was not diagnosed until many years after service and the recent 
VA examiner concluded that it is "less than likely" related to 
service," the Board is satisfied that this disability cannot be 
clearly disassociated from his conceded in-service exposure to 
loud noises.  

Specifically, the basis of the examiner's conclusion that the 
Veteran's tinnitus is "less than likely" related to his active 
duty is only its purported recent onset.  However of greater 
significance to the Board in this matter is the fact that VA has 
conceded the Veteran's exposure to acoustic trauma in service.  
Indeed, because the Veteran has been granted compensation for 
hearing loss, this fact adds weight to his claim that his 
tinnitus is also related to service because 'an associated 
hearing loss is usually present' with tinnitus.  The Merck 
Manual, Sec. 7, Ch. 82.  Approach to the Patient with Ear 
Problems.

Consequently, the benefit of the doubt is resolved in the 
Veteran's favor, and service connection for tinnitus is granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Asthma, Skin Cancer, and Frostbite

The Veteran claims that he developed chronic breathing problems 
and skin cancer as a result of asbestos exposure during service.  
It appears that he also alleges that he was exposed to severe 
cold weather while serving in Korea and that as a result he now 
has frostbite affecting both lower extremities.  

There is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestos-related diseases.  
However, in 1988 VA issued a circular on asbestos-related 
diseases which provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Oct. 
3, 1997) (hereinafter "M21-1").  Subsequently, an opinion by 
the VA General Counsel discussed the development of asbestos 
claims.  VAOPGCPREC 4-2000 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 were 
rescinded and reissued as amended in a manual rewrite (MR) in 
2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29, entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, 
Sec. C, Para. 9, entitled "Service Connection for Disabilities 
Resulting from Exposure to Asbestos."

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative protocols 
using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The 
latency period for asbestos-related diseases varies from 10 to 45 
or more years between first exposure and development of disease.  
The exposure may have been direct or indirect, and the extent or 
duration of exposure is not a factor.  M21-1MR, Part IV, Subpart 
ii, Chap. 1, Sec. H, Para. 29a.

The Manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  Also 
noted is the increased risk of bronchial cancer in individuals 
who smoke cigarettes and have had prior asbestos exposure.  As to 
occupational exposure, exposure to asbestos has been shown in 
insulation and shipyard workers, and others.  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1MR, Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the latency 
and exposure information pertinent to the veteran.  M21-1MR, Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

Service personnel records show the Veteran received the CIB, but 
it is not clear that his duties and MOS typically involved 
exposure to asbestos.  See VAOPGCPREC 4-2000.  Moreover, there is 
no official service department documentation, or any other 
objective evidence, to support his claim of asbestos exposure.  
Therefore, his assertion without more, simply does not does not 
support the claim that he was, in fact, actually exposed to 
asbestos in service.  

The only STRs available for review show the Veteran was treated 
for an episode of pharyngitis in July 1951 and an episode of 
tonsillitis in February 1953.  There is no competent evidence 
that suggests asbestos exposure was a factor in the development 
of either infection.  Further, in the absence of any other STRs, 
there is no evidence to show that the Veteran had symptoms 
suggestive of skin cancer during service.  

VA outpatient treatment records are devoid of any reference to a 
respiratory disorder or skin cancer until 2005, approximately 50 
years after the Veteran's discharge from military service.  At 
that time he was being treated for shortness of breath with 
exertion, diagnosed as asthma.  A chest X-ray was negative for 
any acute cardiopulmonary process.  The Veteran was also 
diagnosed and treated for basal cell carcinoma of the left 
paranasal area in December 2005.  These records do not, in any 
way, suggest that either asthma or skin cancer originated during 
military service, and there was no mention of asbestos exposure.  

In this case, the Board is unable to attribute the post-service 
development of asthma and skin cancer to the Veteran's military 
service.  The record does not show that any breathing problems or 
skin symptomatology, first documented in 2005, was manifested 
prior to that date and during those intervening years the Veteran 
did not complain of or receive treatment for any pertinent 
symptoms.  That is to say, he has failed to show continuity of 
symptomatology in the five decades after his service had ended 
before the manifestation of relevant pathology.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Moreover, such a long span between the conclusion of his military 
service and the onset of his symptoms after service is probative 
evidence against his claims.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical 
records of a diagnosis or treatment for many years after service 
is probative evidence against the claim); Forshey v. Principi, 
284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  In addition, the 
record is negative for a medical opinion linking asthma or skin 
cancer to service.  See Hickson, supra.  

Finally, even assuming the Veteran was exposed to asbestos during 
service, the fact remains that there is no medical evidence of a 
current diagnosis of asbestosis, or any other disease that is 
commonly associated with asbestos exposure.  There has been no 
mention on chest X-rays of pleural effusions, fibrosis or plaques 
consistent with asbestos or asbestosis.  

With regard to the frostbite, the primary impediment to a grant 
of service connection is the absence of medical evidence of a 
current disability.  Here, the greater weight of the medical 
evidence indicates that the Veteran does not currently have a 
frostbite disability.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
absence of proof of a present disability, there can be no valid 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

While an in-service cold weather injury has not been verified, 
the Board notes that the Veteran's DD 214 Form reflects that he 
served during the Korean conflict.  As such, even though service 
treatment are negative for complaints of, treatment for, or 
findings of frostbite residuals, the Board concedes that the 
Veteran was exposed to extreme cold during his combat service and 
that he suffered the requisite in-service injury or disability as 
contended.  See also 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2010).

However, the overwhelming medical evidence indicates that the 
Veteran does not currently have a chronic residual disability of 
frostbite.  In this case, the post-service evidence is negative 
for any clinical records documenting complaints, findings, or 
treatment of frostbite involving the lower extremities.  While 
the Board does not dispute that the Veteran may experience some 
sort of recurring symptomatology, there is no objective clinical 
confirmation that he actually suffers from frostbite and his 
post-service assertion alone cannot satisfy that criteria.  See 
Sanchez-Benitez, supra.  Therefore, the claim must be denied.

The Board recognizes that the Court has held that the presence of 
a chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 
(2007).  Importantly, however, and of particular significance to 
the Board in this matter, is the fact that, at no time during the 
current appeal has a diagnosis of frostbite residuals been made.  
Based on this evidentiary posture, service connection cannot be 
awarded.  

Finally, in reaching the above conclusions, the Board has not 
overlooked the Veteran's contentions or his complaints to 
healthcare providers,.  As to his assertions that he developed 
asthma and skin cancer due to in-service asbestos exposure, the 
Board acknowledges that he is competent to give evidence about 
what he sees and feels; for example, he is competent to report 
his combat duties.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  Although we recognize the sincerity of the 
arguments advanced by the Veteran in this case, the resolution of 
issues that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

The problem in this case is that there is no official service 
department documentation, or any other objective evidence, to 
support his claim of asbestos exposure.  In addition, the 
evidence currently contained within the claims file does not 
establish that a medical nexus exists between the Veteran's 
claimed disabilities (including asthma and skin cancer) and his 
period of service.  There is also no medical evidence of a 
diagnosed residual frostbite disability.  Thus, the Veteran's own 
opinion and theories about his claimed disabilities, to the 
extent that they are to be accorded some probative value, are far 
outweighed by the evidence of record.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

The Board is also cognizant of the Veteran's combat service as 
well as the tenets of 38 U.S.C.A. § 1154(b).  This regulation 
provides that, in considering claims of veterans who engaged in 
combat during campaigns or expeditions, satisfactory lay or other 
evidence of incurrence or aggravation in such combat of an injury 
or disease, if consistent with the circumstances, conditions or 
hardships of such service, will be accepted as sufficient proof 
of service connection, even when there is no record of incurrence 
or aggravation.  However, it does not create a statutory 
presumption that a combat veteran's alleged disease or injury is 
service connected.  Rather, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Collette v. Brown, 82 F.3d 
389, 392 (Fed. Cir. 1996).  

Thus, insofar as the Veteran may be claiming any condition as a 
result of combat, the Board notes that these provisions do not 
alter the fundamental requirements that he must submit probative 
medical evidence of a causal relationship between his current 
conditions and service.  Id.  That is, despite his combat status, 
the Veteran must still provide satisfactory evidence of a 
relationship between his service and the claimed disabilities.  
Here, the probative and persuasive evidence weighs against his 
claims, as it fails to create a nexus between either the 
Veteran's asthma or his skin cancer and his service and does not 
provide competent evidence of a diagnosed residual frostbite 
disability. 

For the above reasons, the Board is of the opinion that it has 
fully discharged its obligation to evaluate and discuss all of 
the evidence that may be favorable to the Veteran as mandated by 
O'Hare, supra, and that case's progeny.  A preponderance of the 
evidence is against these additional service connection claims, 
and there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Service connection for bilateral tinnitus is granted.

Service connection for a respiratory disorder manifested by 
breathing problems, to include as a result of in-service exposure 
to asbestos, is denied.  

Service connection for skin cancer is denied.

Service connection for residuals of frostbite is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


